DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (final two lines): which is represented by y, satisfies the expression: 
-0.313x-3 + 1.44x2 + 2.57x - 51.0 ≤ y < 0 .
Claim 4 (final two lines): standing wave satisfies the expression: 3 – 2.26x2 + 18.0x – 62.4 .
Claim 12 (final two lines): which is represented by y, satisfies the expression: 
-0.313x-3 + 1.44x2 + 2.57x - 51.0 ≤ y < 0 .
Claim 13 (final two lines): which is represented by y, satisfies the expression: 
-0.313x-3 + 1.44x2 + 2.57x - 51.0 ≤ y < 0 .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest an extreme ultraviolet light condensation mirror comprising: a substrate; a multi-layer reflective film provided on the substrate and configured to reflect extreme ultraviolet light having a wavelength of 13.5 nm; and a protective film provided on the multi-layer reflective film, the protective 
Trenkler et al (US 2006/0066940) teaches an extreme ultraviolet light mirror (par. 2) comprising a multi-layer reflective film d/e and a protective film a-c provided on the multi-layer reflective film, wherein the thicknesses of the protective film layers are chosen in relation to a standing wave of EUV light so that a mirror reflectivity R remains substantially insensitive to layer thickness changes over a given range from thickness d1 to d2 in order to prolong the mirror lifetime (fig.’s 1-3 par. 30-33), but does not teach a mirror configuration that satisfies the expression above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wedowski et al (US 7,060,993); Yakshin et al (US 2004/0253426); Pelizzo et al (US 2010/0239822).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/25/2021